PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,879,089
Issue Date: December 29, 2020
Application No. 16/395,587
Filed: April 26, 2019
Attorney Docket No.  1161LT/191006-US
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.182, filed February 5, 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent.

In the supplemental petition filed on February 9, 2021, petitioner requests that the previous petition to receive a duplicate letters patent be withdrawn.  

In view of the above, the petition is DISMISSED as moot.

The request for refund is DISMISSED.  

“The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.”  See 37 CFR 1.26(a). 
  
Telephone inquiries concerning this decision may be directed to Kimberly Inabinet at (571) 272-4618.



/KIMBERLY A INABINET/Paralegal Specialist, OPET